Concurring Opinion
Staton, P.J.
— Fitzpatrick contends that he should be allowed to withdraw his guilty plea because the trial court failed to establish a factual basis for his plea. The affidavit charging Fitzpatrick with carrying a pistol without a license was read to him at his arraignment. Furthermore, the trial court questioned him as to whether he did in fact commit the offense. I concur in result because I believe, under the facts of this case, that the trial court’s ascertainment of the factual basis for - the plea was sufficient, and Fitzpatrick has shown no prejudice because of the trial court’s minimal compliance in establishing a factual basis. The constitution does not mandate a separate factual basis for the plea of guilty. It does require a sufficient factual basis to establish the entry of a guilty plea made voluntarily, knowingly, and understandingly. See, e.g., Roddy v. Black (6th Cir. 1975) 516 F.2d 1380; People v. Neuhalfen (1975), 29 111. App.3d 461, 331 N.E.2d 347. As pointed out in the majority opinion, “. . . the trial court had before it a sufficient factual background from which to determine the voluntariness of petitioner’s plea.”
However, I would not agree that the reading of the indictment coupled with an admission by the accused that he committed the acts charged would be sufficient to establish a factual basis for a guilty plea in every case.1
Note. — Reported at 338 N.E.2d 509.

. The American Bar Association Standards for Criminal Justice, .Standards Relating to Pleas of Guilty § 1.6 and Commentary (1968) provide:
*304“1.6 Determining accuracy of plea.
Notwithstanding the acceptance of a plea of guilty, the court should not enter a judgment upon such plea without making such inquiry as may satisfy it that there is a factual basis for the plea.”
“. . . First and foremost, inquiry [into the factual basis for the plea] ensures that the defendant actually committed a crime at least as serious as the one to which he is willing to plead. Secondly, investigation into the factual basis of guilty pleas acts to increase the visibility of charge reduction practices, a common form of plea agreement. In addition, these inquiries provide a more adequate record of the conviction process; this record minimizes the chances of a defendant successfully challenging his conviction later, e.g., see McGrady v. Cunningham, 296 F.2d 600 (4th Cir. 1961), and also aids correctional agencies in the performance of their functions. Finally, increased knowledge about the circumstances of the defendant’s offense provides the court with a better assessment of defendant’s competency, his willingness to plead guilty, and his understanding of the charges against him. . . .”